UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4536



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TERRANCE LEROY FISHER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (7:02-cr-103-BR)


Submitted:   February 23, 2007            Decided:   March 19, 2007


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geoffrey Wuensch Hosford, HOSFORD & HOSFORD, P.L.L.C., Wilmington,
North Carolina, for Appellant. George E. B. Holding, United States
Attorney, Anne M. Hayes, Christine Witcover Dean, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Terrance L. Fisher appeals his sentence following remand1

on his conviction on five counts of distributing cocaine base, in

violation of 21 U.S.C. § 841(a)(1).    The district court sentenced

Fisher to concurrent 211-month terms of imprisonment and concurrent

three-year terms of supervised release.2    Fisher’s sole issue on

appeal is whether the sentence imposed by the district court was

reasonable.   Finding no reversible error, we affirm.

          This court reviews the imposition of a sentence for

reasonableness.   Booker, 543 U.S. at 260-61; Hughes, 401 F.3d at

546-47.   After Booker, courts must calculate the appropriate

guideline range, making any appropriate factual findings.   United

States v. Davenport, 445 F.3d 366, 370 (4th Cir. 2006).   The court

then should consider the resulting advisory guideline range in

conjunction with the factors under 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2006), and determine an appropriate sentence.       Id.   A



     1
      Following our affirmance of Fisher’s conviction and sentence,
United States v. Fisher, No. 03-4259, 2004 WL 370240 (4th Cir. Mar.
1, 2004) (unpublished), his petition for certiorari was granted by
the United States Supreme Court, and his case was remanded to us
for reconsideration in light of United States v. Booker, 543 U.S.
220 (2005). Fisher v. United States, 543 U.S. 1099 (2005). We
remanded Fisher’s case to the district court for resentencing,
pursuant to our decision in United States v. Hughes, 401 F.3d 540
(4th Cir. 2005). United States v. Fisher, No. 03-4259, 2006 WL
521713, *1 (4th Cir. Mar. 3, 2006) (unpublished).
     2
      The district court originally sentenced Fisher to concurrent
235-month terms of imprisonment, concurrent three-year terms of
supervised release, and an $8500 fine.

                               - 2 -
sentence    within        the     proper        advisory    guidelines       range      is

presumptively reasonable.               United States v. Green, 436 F.3d 449,

457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).

            We find that the district court properly calculated the

guideline      range    and     appropriately          treated   the     guidelines     as

advisory.      The court sentenced Fisher only after considering the

factors set forth in § 3553(a), and Fisher’s arguments based on

those factors.         The district court stated that it was imposing

sentence    in    accordance       with     Booker,       and    noted    that    it   was

sentencing Fisher in the middle of the advisory guideline range

based on Fisher’s criminal history. There is nothing in the record

to   support     Fisher’s       claim    that    the    district    court    failed     to

consider either his arguments for a lower sentence or that it

failed in its duty to consider the § 3553(a) factors.                       There is no

evidence    that    the     sentence       is    procedurally      or    substantively

unreasonable.      We find Fisher’s sentence to be reasonable.

            We therefore affirm Fisher’s sentence.                  We dispense with

oral   argument        because     the    facts     and    legal    contentions        are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                                 AFFIRMED




                                          - 3 -